DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because Claim 21 is depending on itself, for further examination, line 1, “claim 21” is considered as -- claim 20--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Brose Fahrzeugtile (DE 10 2013 217993) (listed in IDS) hereafter Brose.
Regarding claim 1, Brose, discloses a connection device  28,29,32,18 for connecting a cable assembly 27A, 27B, 27C, provided with a plurality of cables 27A, 27B, 27C, to a printed circuit board 1,2 of motor electronics (electrical components) arranged in a motor mount 5 of an electric motor 14, the connection device comprising: a contact adapter 3 provided with a number of current rails each corresponding to each of the cables of the plurality of cables and an injection molded housing 3, wherein each of the current rails protrude from and are embedded in the injection molded housing 3 and include first connection contacts 12 , contacting the printed circuit board 1, 2 , and second connection contacts 33 contacting cable ends(27A,27B, 27C) of each of the cables (conductor ends of 27A, 27B, 27C); and a connection housing 31,32 having a first housing part 30 and a second housing part 31 enclosing the second connection contacts 33 and contacting the cable ends, wherein the second housing part 31 is joined to the injection molded housing 3 (see fig. 1 paragraph[022]-[0023]). 
Regarding claim 2, Brose, discloses the second connection contacts 33 protrude from the injection molded housing 3. 
Regarding claim 3, Brose, discloses the second connection contacts 33 are formed by connecting lugs soldered to the cable ends (It is to be noted that, “by connecting lugs soldered” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 4, Brose, discloses, when the connection housing is in a joined state, the first and second housing parts engage around a collar contour of the injection molded housing in a form-fitting manner.
Regarding claim 6, Brose, discloses the injection molded housing extends through a housing wall of the motor mount.
Regarding claim 7, Brose, discloses the injection molded housing is mechanically coupled to the motor mount.
Regarding claim 8, Brose, discloses the connection housing defines a cavity enclosed by the first housing part and the second housing part, wherein the cavity is filled with a cured casting compound.
Regarding claim 10, Brose discloses an electric motor 14 for use in a motor vehicle radiator fan, the electric motor 14 comprising: a motor mount 5; a printed circuit board arranged on the motor mount; a cable assembly including a number of cables, wherein each of the cables includes a cable end; and a connection device including, a contact adapter including an injection molded housing and a number of current rails partially embedded in the injection molded housing, wherein each of the current rails includes a first connection contact and a second connection contact each extending from the injection molded housing wherein the first connection contact of each of the current rails contacts the printed circuit board and the second connection contact of each of the current rails contacts the cable end of each of the cables, and a connection housing including a first housing part and a second housing part, wherein the first housing part and the second housing part enclose the second connection contact.
Regarding claim 11, Brose, discloses the contact adapter is configured to receive a 48V supply voltage, as the adapter having conductive contacts and 48V is DC low voltage to supply the power to circuit board and its components.
Regarding claim 12, Brose the second connection contacts 33 are formed by connecting lugs soldered to the cable ends (It is to be noted that, the limitation “by connecting lugs soldered” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 13, Brose, discloses a collar contour extending from the injection molded housing, wherein when the first housing part is fixed to the second housing part, the first and second housing parts enclose the collar contour.
Regarding claim 17, Brose, discloses the first housing part includes a latching tongue, wherein the latching tongue is configured to engage the second housing part to form a snap-fit condition between the latching tongue and the second housing part (see fig. 10).
Regarding claim 18, Brose, discloses each of the current rails are formed by a stamped conductive track It is to be noted that, the limitation “current rails are formed by a stamped conductive track” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 19, Brose, discloses .a connection device 28,29,32,18 for an electric motor 14  provided with a motor mount 5 and a printed circuit board 1,2 disposed in the motor mount 5, the connection device 28,29,32,18 comprising: a contact adapter 3 including a plastic housing 3 and a number of current rails (contacts 12, 33) partially embedded in the plastic housing 3, wherein each of the current rails includes a first connection contact 12 and a second connection contact 33 each extending from the injection molded housing 3 wherein the first connection contact 12 of each of the current rails contacts the printed circuit board 1,2 and the second connection contact 33 of each of the current rails contacts the cable end (of 27A,27B, 27C) of each of the cables (27A,27B, 27C); and a connection housing 31,32 enclosing the second connection contact 33.
Regarding claim 20, Brose, discloses a fastening tab integrally formed with the plastic housing, wherein the fastening tab (of 30) defines an aperture (of 31) configured to receive a fastener to fix the plastic housing to the motor mount (see fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brose in view of Daily et al. (US 7,291,036) hereafter Daily (also see   Lauermann et al. (US 7,914298) and Matsumoto et al. (US 8,672,706)) .
Regarding claim 14, Brose, discloses all claimed limitations except for 
a sealing collar integrally formed with and extending from the injection molded housing, wherein the motor mount includes a wall defining a sealing edge, wherein the sealing collar engages a portion of the sealing edge.
	Daily discloses a ridge 26 formed with and extending from the injection molded housing 14 and cover portion 20 includes a lip 24 and gasket 40 (see fig. 1) engages the ridge 26 upon assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sealing collar integrally formed with and extending from the injection molded housing, wherein the motor mount includes a wall defining a sealing edge, wherein the sealing collar engages a portion of the sealing edge as taught by Daily, in order to have better sealing in between and waterproofing, dust and environment free connection.
Regarding claims 5 and 15, Brose, discloses all claimed limitations except for each of the first connection contacts engage the printed circuit board to form a pressfit condition between each of the first connection contacts and the printed circuit board.
The examiner takes Official Notice that a press-fit condition between each of the first connection contacts and the printed circuit board are well-known. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a press-fit condition between each of the first connection contacts and the printed circuit board are well-known, and in order to have solderless or mechanical connection, thus having reducing the labor cost.
Regarding claim 16, Brose, discloses a floor extending between portions of the wall of the motor mount, wherein the wall and the floor define a cavity that receives the printed circuit board (see fig. 1-11).
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brose.
Regarding claim 21, Brose discloses all the claimed limitations except for the fastening tab is disposed in the motor mount.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the fastening tab is disposed in the motor mount since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831